Case 2:18-cr-00255-JAD-EJY Document 29-1 Filed 08/29/19 Page 1 of 2

STATEMENT OF QUALIFICATIONS

Daniel H. Yun, Special Agent,
Bureau of Alcohol, Tobacco, Firearms and Explosives
Las Vegas, Nevada

1, Daniel H. Yun, hereby declare and state:

That I am employed as a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF), and have been so employed since September 2012. As a Special Agent with ATF, one of my
responsibilities is conducting criminal investigations concerning alleged violations of the Federal
firearms laws. I have acquired knowledge and experience as to firearms and ammunition and the
interstate nexus of firearms and ammunition, due to investigations, research, records, familiarity,
conferring with other experts, training, teaching, and certifications. I prepare reports and official
correspondence relating to the identification, origin, and classification of firearms and ammunition
under the provisions of the Federal firearms laws.

That during the course of my duties, | have examined numerous of firearms and rounds of ammunition
for the purpose of determining the manufacturer, model, caliber/gauge, and serial number; the place of
manufacturer; function and design, and/or status as related to the National Firearms Act.

That I have contacted the ATF National Tracing Center on numerous occasions and requested firearms
traces concerning the manufacture and interstate/intrastate shipment of firearms. I have also assisted
numerous Federal, state and local law enforcement agencies with firearm traces.

That I have had numerous contacts with firearms dealers and manufacturers who are Federal firearms
licensees, regarding licensing application, firearms transfer, acquisition, disposition, and compliance,
and criminal enforcement matters and continue to do so as part of ATFs liaison with the firearms
industry.

That I have received formal training for law enforcement personnel in both a general and specific
nature as it pertains to the recognition and identification of firearms and ammunition and their place of
manufacture. This training includes, but is not limited to the following:

Criminal Investigator School, Federal Law Enforcement Training Center, Glynco, Georgia
Special Agent Basic Training, ATF National Academy, Glynco, Georgia
Firearms Interstate Nexus Training, San Francisco Field Division, Dublin, CA
Firearms Trafficking Round Table, Las Vegas, NV

Advanced Investigative Techniques, Newark, NJ

Advanced Investigative Techniques (AIT)

Special Response Team (SRT)

United States Army Basic Officers Leadership Course

United States Army Field Artillery Basic Course

United States Army Military Police Captains Career Course

United States Army Marksmanship Training

During the training at the Firearms Interstate Nexus Training Course in Washington, D.C., ] personally
examined the ATF Firearms Technology Branch’s Reference Collection, which includes
approximately 12,000 firearms.

That I maintain current information regarding a historical list of licensed U.S. and foreign
manufacturers, importers, and distributors, as well as, common firearms proof marks utilized by
numerous foreign countries.

That my expertise relative to the various disciplines of firearms and ammunition to include interstate nexus
has been requested and recognized by the following agencies:

1
Case 2:18-cr-00255-JAD-EJY Document 29-1 Filed 08/29/19 Page 2 of 2

Bureau of Alcohol, Tobacco, Firearms and Explosives
California Highway Patrol

Sacramento Police Department

Sacramento Sheriffs Department

Drug Enforcement Administration

Federal Bureau of Investigation

Homeland Security Investigations

United States Fish and Wildlife Service

Internal Revenue Service

United States Attorney's Office for the Eastern Judicial District of California
Las Vegas Metropolitan Police Department

9. [ have also accumulated a personal reference library of firearms and ammunition related publications
such as Gust Trader's Guide, Gun Digest, Flayderman'’s Guide to Antique American Firearms, Blue
Book of Gun Values, Gun Trader's Guide to Rifles, Military Firearms, Ammo Encyclopedia, Gun
Digest Book of Modern Gun Values, and Gans and Ammo in order to remain familiar with firearms and
firearm trends.

     

Daniel H.
Speci
